Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with DANIEL V. GIBSON on 07/25/2022.

Claim 3 should be amended as follow:
3. (Currently Amended) The electronic system of claim 1 

Claim 4 should be amended as follow:
4. (Currently Amended) The electronic system of claim 1 




Claim 5 should be amended as follow:
5. (Currently amended) The electronic system of claim 1 

Claim 6 should be amended as follow:
6. (Currently amended) The electronic system of claim 1, wherein the sensor system is configured to determine non-invasively the one or more physiological parameters of the female human, the one or more physiological parameters including at least one of: the level of perfusion, heart rate variability, heart rate, breathing rate, blood pressure, temperature, and bio- impedance.

Claim 9 should be amended as follow:
9. (Currently amended) The electronic system of claim 1 

Claim 12 should be amended as follow:
12. (Currently amended) A method of non-invasive monitoring of estrogen of a female human, the method comprising:

receiving in a processor from a sensor system of a wearable device one or more physiological parameters of the female human for a respective point in time; 
storing, by the processor, the physiological parameters of the female human for the respective point in time; 
determining, by the processor, a change in the physiological parameters of the female human, using the physiological parameters of the female human stored for a plurality of respective points in time; 
detecting, by the processor, a change in estrogen level of the female human based on the change in the physiological parameters of the female human; 
determining, by the sensor system, a level of perfusion of the female human;  and receiving and storing, by the processor, the level of perfusion of the female human from the sensor system for a point in time, to determine a change in the level of perfusion of the female human, using the levels of perfusion of the female human stored for a plurality of points in time, and to detect the change in estrogen level of the female human based on the change in the level of perfusion of the female human.

Claim 13 should be amended as follow:
13. (Currently Amended) The method of claim 12, further comprising receiving in the processor from the sensor system of the wearable device the one or more physiological parameters of the female human including at least one of: the level of perfusion, heart rate variability, heart rate, breathing rate, blood pressure, temperature, and bio-impedance.

Claim 14 should be amended as follow:
14. (Currently amended) A computer program product comprising a non-transient computer readable medium having stored thereon computer program code configured to control one or more processors of a computerized system, such that the computerized system performs the steps of:
receiving from a sensor system of a wearable device one or more physiological parameters of a female human for a respective point in time;
storing the physiological parameters of the female human for the respective point in time;
determining a change in the physiological parameters of the female human, using the physiological parameters of the female human stored for a plurality of respective points in time; 
detecting a change in estrogen level of the female human based on the change in the physiological parameters of the female human;
determining, by the sensor system, a level of perfusion of the female human; and receiving and storing, by the processor, the level of perfusion of the female human from the sensor system for a point in time, to determine a change in the level of perfusion of the female human, using the levels of perfusion of the female human stored for a plurality of points in time, and to detect the change in estrogen level of the female human based on the change in the level of perfusion of the female human.



Claim 15 should be amended as follow:
15. (Currently Amended) The computer program product of claim 14, wherein the computer program code is further configured to control the one or more processors of the computerized system, such that the computerized system receives from the sensor system of the wearable device the one or more physiological parameters of the female human including at least one of: the level of perfusion, heart rate variability, heart rate, breathing rate, blood pressure, temperature, and bio-impedance.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Pardey et al (US 2019/0110692) teaches an electronic system and method for non-invasive monitoring of estrogen of a female human, the system comprising: a wearable device including a sensor system configured to determine one or more physiological parameters of the female human; and a processor configured to receive and store the physiological parameters of the female human; the processor being further configured to detect a change in estrogen level of the female human based on the change in the physiological parameters of the female human.
The prior art does not teach, disclose and/or fairly suggest the sensor system is configured to determine a level of perfusion of the female human; and the processor is configured to receive and store the level of perfusion of the female human from the sensor system for a point in time; and to detect the change in estrogen level of the female human based on the change in the level of perfusion of the female human.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791